  4:18-cv-03012-JFB-MDN Doc # 62 Filed: 10/04/19 Page 1 of 1 - Page ID # 160




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAY CUNNINGHAM, Personal
Representative of the Estate of Michael
Galindo, Deceased;                                               4:18CV3012

                      Plaintiff,
                                                                   ORDER
       vs.

BRAD HANSEN, in his individual capacity;
SCOTT FRAKES, in his individual capacity;
and DOES 1 - 10, in their individual
capacities;

                      Defendants.


       This matter is before the court on Plaintiff’s motion for dismissal without

prejudice, Filing No. 61. Plaintiff states there is a companion case pending in Johnson

County District Court that will continue to progress and will not be affected by dismissal

without prejudice of this matter. Accordingly,

       IT IS ORDERED that:

       1. Plaintiff’s motion to dismiss, Filing No. 61, is granted; and

       2. This matter is dismissed without prejudice.


       Dated this 4th day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
